            Case 4:19-cv-00599-HSG Document 21 Filed 02/26/19 Page 1 of 3



 1 Amy S. Park (SBN 208204)
   SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
 2 525 University Avenue
   Palo Alto, California 94301
 3 Telephone: (650) 470-4500
   Facsimile: (650) 470-4570
 4 amy.park@skadden.com

 5 J. Eric Ivester (admitted pro hac vice)
   SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
 6 Four Times Square
   New York, New York 10036-6522
 7 Telephone: (212) 735-3000
   Facsimile:       (212) 735-2000
 8 eric.ivester@skadden.com

 9
   Attorneys for
10 FIRST SOLAR, INC.,
   WILLOW SPRINGS SOLAR 3 LLC,
11 AND MOJAVE SOLAR, LLC1

12
                                       UNITED STATES DISTRICT COURT
13                                   NORTHERN DISTRICT OF CALIFORNIA

14
                                                                         Case No: 19cv00599-HSG
15
   PG&E CORPORATION, PACIFIC GAS AND                                     JOINDER OF ADDITIONAL PPA
16 ELECTRIC COMPANY,                                                     COUNTERPARTIES IN
                                                                         MOTION TO WITHDRAW
17                                        Plaintiffs,                    REFERENCE

18                      v.

19 FEDERAL ENERGY REGULATORY
   COMMISSION,
20
                      Defendant.
21

22

23

24

25

26   1
       Pursuant to Rule 3-4 of the Local Rules for the United States District Court for the Northern District of California, in
     multiparty motions (such as the instant Joinder), the Court and parties-in-interest shall refer to the signature page
27   appended hereto for the full list of Movants party to the Joinder.

28
     JOINDER OF ADDITIONAL PPA                                                                    CASE NO: 19CV00599-HSG
     COUNTERPARTIES IN
     MOTION TO WITHDRAW REFERENCE
           Case 4:19-cv-00599-HSG Document 21 Filed 02/26/19 Page 2 of 3



 1           TO THE COURT, TO PLAINTIFFS PG&E CORPORATION AND PACIFIC GAS
 2 AND ELECTRIC COMPANY, AND TO DEFENDANT FEDERAL ENERGY

 3 REGULATORY COMMISSION:

 4           Capital Dynamics, Inc., Enel Green Power North America, Inc., First Solar, Inc., FTP
 5 Power LLC, KES Kingsburg, L.P., Mojave Solar LLC, Vantage Wind Energy LLC, and Willow

 6 Springs Solar 3, LLC (collectively, the “Additional PPA Counterparties”) hereby join (the

 7 “Joinder”) in the motion of NextEra Energy, Inc. and NextEra Energy Partners, L.P. (collectively,

 8 “NextEra”) and the Memorandum of Points and Authorities filed in support thereof (collectively,

 9 the “NextEra Withdrawal Motion”) to withdraw the reference of adversary proceeding, Case No.
10 19-03003-DM (the “Adversary Proceeding”) filed in the Bankruptcy Court for the Northern

11 District of California (the “Bankruptcy Court”).

12           Each of the Additional PPA Counterparties have been granted leave to intervene in the
13 Adversary Proceeding1 and for the reasons set forth in the NextEra Withdrawal Motion, the

14 Additional PPA Counterparties respectfully request that the Court enter an order withdrawing the

15 reference of the Adversary Proceeding and granting such other and further relief as is just and

16 proper under the circumstances.

17 DATED: February 26, 2019

18                                               SKADDEN, ARPS, SLATE, MEAGHER & FLOM, LLP
19

20                                               By:     /s/ Amy S. Park
                                                                    Amy S. Park
21                                                                  Attorneys for
                                                                 FIRST SOLAR, INC.
22                                                        WILLOW SPRINGS SOLAR 3, LLC AND
                                                                MOJAVE SOLAR LLC
23

24

25

26
     1
27    See In re PG&E Corp. et al., PG&E Corp. et al. v. Fed. Energy Reg. Comm., Adv. No. 19-03003 (DM) (Bankr. N.D.
     Cal.), Adv. Docket Nos. 84, 89, 90, 91, 92, 93, & 94.
28
                                                           1
     JOINDER OF ADDITIONAL PPA                                                           CASE NO: 19CV00599-HSG
     COUNTERPARTIES IN
     MOTION TO WITHDRAW REFERENCE
         Case 4:19-cv-00599-HSG Document 21 Filed 02/26/19 Page 3 of 3



 1
                                                   STOEL RIVES LLP
 2

 3
                                    By:   /s/ David B. Levant
 4                                                    David B. Levant
                                                        Attorneys for
 5                                          CAPITAL DYNAMICS, INC. AND
                                    ENEL GREEN POWER NORTH AMERICA INC. AND
 6                                                   FTP POWER LLC
 7                                             CROWELL & MORING LLP
 8

 9                                  By:   /s/ Thomas F. Koegel
                                                     Thomas F. Koegel
10                                                  Rebecca M. Suarez
                                                        Attorneys for
11                                            VANTAGE WIND ENERGY LLC;
                                                  KES KINGSBURG, L.P.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                          2
     JOINDER OF ADDITIONAL PPA                                 CASE NO: 19CV00599-HSG
     COUNTERPARTIES IN
     MOTION TO WITHDRAW REFERENCE
